Title: From George Washington to Charles Pettit, 26 September 1778
From: Washington, George
To: Pettit, Charles


          
            Sir
            Head Quarters [Fredericksburg] 26th Septemr 1778
          
          Be pleased to give directions for building temporary Barracks at Springfeild for about Sixty and not exceeding one hundred Men. If the Quarter Master will furnish the Materials the Artificers will erect the Building themselves—Genl Knox will give orders to the Artificers to do the Work. I am Yr most obt.
        